DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
 	Applicant’s amendments in the reply filed on 10/25/2021 has been acknowledged and entered.  The reply did not include any claim amendments.
Response to Arguments
Applicant’s arguments, see pages 6-8, filed on 10/25/2021, with respect to the rejection of the claims 1 and 20 in view of Whiteside and Johnson have been fully considered and are not persuasive. Therefore, the rejections remain. 
	Applicant’s argument is that one of ordinary skill in the art would not modify Whiteside in view of Johnson as the arrangement of the components of the relief valve would not allow one of ordinary skill in the art to incorporate them into the flush valve of Whiteside without significant rearrangement of components and redesigning of parts that extends beyond a simple replacement of one component for another. If replacing the solenoid 44 of Whiteside, substantial reconstruction of the passages of Whiteside would be required to accommodate the relative rotation of the disks 120, 122. As a further example, in order to function, rotation of the motor 108 of Johnson is converted to rotation of the regulator disk 122 via blades 130, 132 on a valve stem 124. The modification of Whiteside would therefore require the modification of including the valve stem 124. As Whiteside lacks a valve stem, further reconstruction of the elements of Whiteside are necessary to accommodate the proposed substitution.
	The Examiner respectfully disagrees for the following reason:

	Therefore, the combination of Whiteside and Johnson is achievable for an ordinary skill person in the art, and the rejection is proper and remain.
	As for the rejection of claim 20, the Examiner will provide more detail on how the method steps are rejected in the below rejection.

    PNG
    media_image1.png
    1161
    869
    media_image1.png
    Greyscale

Fig. 1A

    PNG
    media_image2.png
    1258
    1042
    media_image2.png
    Greyscale

Fig. 2A
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whiteside (US 5,169,118) and in view of Johnson et al. (US 2007/0068583).
With regards to claim 1:
Whiteside discloses (refer to Fig. 1 below) a flush valve comprising:
 	a valve housing defining a fluid passageway between a fluid inlet (18) and a fluid outlet (20), the fluid passageway having a diaphragm valve seat (S) disposed between the fluid inlet and the fluid outlet;
 	a diaphragm assembly (30, 42, 43, 36, 38) including a diaphragm (30) and a disc (42, 43, 36), the diaphragm having a primary opening and a bypass opening (80), the primary opening receiving the disc (42) therein and the bypass opening allowing water under pressure supplied to the fluid inlet to pass from a fluid inlet (18) side of the diaphragm into a chamber (82) in the fluid passageway established by a presence of the diaphragm assembly in the fluid passageway, wherein the diaphragm assembly is disposed in the fluid passageway and is movable between an opened position in which the disc of the diaphragm assembly is not in contact with the diaphragm valve seat (S) and a closed position in which the disc of the diaphragm assembly is in contact with the diaphragm valve seat; and
 	a relief valve (solenoid valve 46, 44) configured to selectively control fluid flow from the chamber to the fluid outlet;
 	wherein in the closed position of the diaphragm assembly (30, 42, 43, 36, 38) and with the relief valve (44, 46) closed, the disc (42, 43, 36) contacts the diaphragm valve seat (S) to form a seal therebetween, and wherein, when the flush valve is activated the relief valve (44, 46) 
 Whiteside does not disclose the relief valve comprising a stationary valve element and a rotatable valve element each having at least one opening and being rotationally positionable relative to one another to regulate fluid flow.

    PNG
    media_image3.png
    854
    698
    media_image3.png
    Greyscale

Fig. 1


    PNG
    media_image4.png
    860
    696
    media_image4.png
    Greyscale

Fig. 2

    PNG
    media_image5.png
    952
    673
    media_image5.png
    Greyscale

Fig. 3

 Whiteside, as modified, discloses the flush valve of claim 1.
With regards to claim 2:
 	Whiteside, as modified, discloses the flush valve of claim 1, wherein when the diaphragm assembly is in the open position and the relief valve is in the closed position, fluid pressure builds in the chamber causing the disc to contact the diaphragm valve seat thereby forming a seal therebetween, returning the diaphragm assembly to the closed position.
With regards to claim 3:
 	Whiteside, as modified, discloses the flush valve of claim 1, wherein the chamber (82) in the fluid passageway is established by a presence of the diaphragm assembly in the fluid passageway and a fixed member (22) disposed within the valve housing, the fixed member (22) contacts the diaphragm in at least one radial position and has an extension (E) that extends away from the diaphragm assembly, the extension of the fixed member has an inner chamber.

With regards to claim 4:
 	Whiteside, as modified, discloses the flush valve of claim 3, wherein the inner chamber of the fixed member (22) is configured to receive a motor and a gear train and is coaxial with the relief valve (since motor-driven, disk-type hydraulic valve cartridge is connect to the dick portion (40, 56), the cartridge is coaxial with the disk portion (58, 40), thus the cartridge is coaxial with the inner chamber of the fixed member which is modified to accept the cartridge in the axial direction of the disk portion).
With regards to claim 5:
 	Whiteside, as modified, discloses the flush valve of claim 3, wherein the fixed member (22) is configured to ensure accurate flush volume.
With regards to claim 6:
 	Whiteside, as modified, discloses (refer to Fig. 2 and 3 above) the flush valve of claim 4, wherein the relief valve (106) is configured to be coaxial with the motor (100).
With regards to claim 7:
Whiteside, as modified, discloses the flush valve of claim 1, wherein the position of the rotatable valve element is configured to be controlled by a motor and a gear train.
With regards to claim 8:
Whiteside, as modified, discloses (refer to Fig. 3 above) the flush valve of claim 1, wherein the relief valve has a rigid frame (118), the rigid frame of the relief valve has an inlet region (116) and an outlet region (114), the inlet region of the rigid frame being configured to receive the stationary valve element (120) and the rotatable valve element (122), the inlet region (116) of the rigid frame has two flat outer faces with one or more openings in selective fluid 
With regards to claim 9:
Whiteside, as modified, discloses the flush valve of claim 1, wherein the diaphragm valve seat (S) defines a peripheral fluid passageway wherein the peripheral fluid passageway is in fluid communication with the fluid inlet (18) and the fluid outlet (20) when the diaphragm assembly is in the open position thereby allowing additional fluid to flow from the fluid inlet to the fluid outlet.
With regards to claim 11:
Whiteside, as modified, discloses the flush valve of claim 1, wherein the relief valve is a half-turn valve.
With regards to claims 10 and 12:
 	Whiteside, as modified, discloses the flush valve of claim 1, except wherein the relief valve is a quarter-turn valve or eight-turn valve. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the opening size of the stationary valve element (120) and the rotatable valve element (122) such that the rotatable valve element would need to rotate a quarter turn or eight-turn to open or close the valve for particular application wherein the motor is capable to rotate up to quarter turn or eight turn operation, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954).
With regards to claim 13:
Whiteside, as modified, discloses the flush valve of claim 1, wherein the diaphragm is selectively flexible.
With regards to claim 14:
Whiteside, as modified, discloses the flush valve of claim 1, wherein the diaphragm is configured to bend to allow the diaphragm assembly to move from the closed position to the open position.
With regards to claim 15:
Whiteside, as modified, discloses the flush valve of claim 1, wherein the disc has a circular outer periphery.
With regards to claim 16:
 Whiteside, as modified, discloses the flush valve of claim 1, except wherein the relief valve is configured to be in an open position from 0.5 to 3 seconds which results in the flush valve being open from 3 to 10 seconds. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the modified flush valve of Whiteside to be in an open position from 0.5 to 3 seconds which results in the flush valve being open from 3 to 10 seconds for particular application wherein the motor is capable to rotate up to quarter turn or eight turn operation, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954).
With regards to claim 17:
 	Whiteside, as modified, discloses the flush valve of claim 1, wherein the rotatable valve element is ceramic.



With regards to claim 18:
 	Whiteside, as modified, discloses the flush valve of claim 1, wherein the relief valve further comprises at least one seal (152, 166, 144) that prevents fluid communication external to the fluid passageway.
With regards to claim 19:
Whiteside, as modified, discloses the flush valve of claim 1, wherein the chamber (82) is in fluid communication with the relief valve via a channel (48) running from the chamber to the relief valve.
With regards to claim 20:
 	In making and/or using the modified device of Whiteside, one would necessary perform the method for operating a flush valve, the method comprising the steps of:
(a)    providing a fluid under pressure to a fluid passageway in a valve housing via a fluid inlet (20);
(b)    communicating the fluid through a bypass opening (80) in a diaphragm assembly into a chamber (82), the diaphragm assembly is disposed in the fluid passageway and is movable between an opened position in which the diaphragm assembly is not in contact with a diaphragm valve seat (S) and a closed position in which the diaphragm assembly is in contact with the diaphragm valve seat (S), wherein the chamber (82) is established by a presence of the diaphragm assembly in the fluid passageway;
(c)    communicating the fluid in the chamber into a relief valve assembly (106), the relief valve assembly comprising a stationary valve element (120) and a rotatable valve element (122) each having at least one opening and being rotationally positionable relative to one another to regulate fluid flow;

(e)    communicating the fluid through the relief valve assembly to a fluid outlet (20); and
(f)    translating the diaphragm assembly (30, 42, 43, 36, 38) from the closed position to the open position such that the diaphragm assembly is unseated from the diaphragm valve seat permitting water to pass from the fluid inlet (18) to the fluid outlet (20).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Le, whose telephone number is 571-270-3805. The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881 or Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MINH Q LE/            Primary Examiner, Art Unit 3753